COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                           ORDER AND NOTICE OF INTENT TO DISMISS

Appellate case name:      Joseph Earl Francis v. The State of Texas

Appellate case number:    01-14-00078-CR

Trial court case number: 1342243

Trial court:              338th District Court of Harris County

        On April 2, 2014, appellant filed a Motion for Extension of Time to File Appellant’s
Brief. The motion is DENIED. However, the Court is of the opinion it lacks jurisdiction to hear
this appeal for the reasons stated in appellant’s motion. If no party responds within 10 days of
the date of this order explaining, with citation to authority, why jurisdiction exists, the appeal
may be dismissed.
       It is so ORDERED.

Judge’s signature: /s/ Justice Rebeca Huddle
                   X Acting individually  Acting for the Court


Date: April 3, 2014